468 F.2d 915
UNITED STATES of America, Plaintiff-Appellee,v.Danny Barra GOROSTIZA, Defendant-Appellant.
No. 72-2103.
United States Court of Appeals,Ninth Circuit.
Nov. 3, 1972.

Walter B. Nash, III (argued), of Waterfall, Economidis & Caldwell, Tucson, Ariz., for defendant-appellant.
Sarah Ann Bailey, Asst. U. S. Atty.  (argued), David S. Hoffman, Asst. U. S. Atty., William C. Smitherman, U. S. Atty., Tucson, Ariz., for plaintiff-appellee.
Before ELY and WALLACE, Circuit Judges, and SOLOMON, District Judge.*
PER CURIAM:


1
Gorostiza was convicted of having unlawfully imported marijuana from Mexico into the United States. 21 U.S.C. Sec. 952(a).  In urging reversal, he advances two contentions.  The first relates to the District Court's alleged error in refusing a jury instruction tendered by Gorostiza.  The contention has no merit whatsoever.  Nor does Gorostiza's second argument, urging that the District Court should have sustained his objection to a portion of the argument made by the prosecutor in closing summation.  The thrust of the prosecution's argument was that the defense had taken a "Perry Mason"-like approach.  In closing arguments, both defense attorneys and prosecution attorneys are allowed reasonably wide latitude.  They may strike "hard blows," based upon the testimony and its inferences, although they may not, of course, employ argument which could fairly be characterized as foul or unfair.  In this case, we do not believe that the prosecutor exceeded his legitimate bounds.


2
The judgment of conviction is affirmed.



*
 Honorable Gus J. Solomon, United States District Judge, Portland, Oregon, sitting by designation